NOT RECOMMENDED FOR PUBLICATION

                                    File Name: 20a0681n.06

                                       CASE No. 20-5218

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

  UNITED STATES of AMERICA,                          )                             FILED
                                                     )                        Dec 03, 2020
        Plaintiff-Appellee,                          )                    DEBORAH S. HUNT, Clerk
                                                     )
                 v.                                  )     ON APPEAL FROM THE
                                                     )     UNITED STATES DISTRICT
  TYQUEZ URSERY,                                     )     COURT FOR THE MIDDLE
                                                     )     DISTRICT OF TENNESSEE
        Defendant-Appellant.                         )
                                                     )


Before: BATCHELDER, CLAY, and BUSH, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. When sentencing Tyquez Ursery as a felon

in possession of a firearm, 18 U.S.C. § 922(g)(1), the district court found that three of his prior

convictions were predicate felonies under the Armed Career Criminal Act, § 924(e)(2)(B),

triggering the mandatory minimum sentence, § 924(e)(1). Those were Tennessee convictions for

aggravated burglary, T.C.A. § 39-14-403, facilitation of especially aggravated robbery, and

facilitation of attempted especially aggravated robbery, T.C.A. §§ 39-11-403, & -13-403.

       Under Sixth Circuit precedent, Tennessee aggravated burglary is an ACCA predicate

offense. See Brumbach v. United States, 929 F.3d 791, 794 (6th Cir. 2019). And in United States

v. Gloss, 661 F.3d 317, 320 (6th Cir. 2011), we held that Tennessee “facilitation of aggravated

robbery is a violent felony within the meaning of § 924(e)(2)(B)(i).”          Although Ursery’s

convictions were not for facilitation of aggravated robbery, the only difference between

“Tennessee aggravated robbery” and “Tennessee especially aggravated robbery” is that aggravated

robbery includes as an element that the robbery be “[a]ccomplished with a deadly weapon or by

display of any article used or fashioned to lead the victim to reasonably believe it to be a deadly
Case No. 20-5218, United States v. Ursery


weapon,” T.C.A. § 39–13–402, while especially aggravated robbery requires that the robbery be

“[a]ccomplished with a deadly weapon,” T.C.A. § 39–13–403. Therefore, Gloss is directly on

point.

         Ursery argues that neither offense should be an ACCA predicate. Even if he were correct,

this panel cannot overrule published circuit precedent. See Brumbach, 929 F.3d at 795.

         Ursery also argues that the two facilitation convictions should count as a single predicate

because, even though they were committed on different dates (19 days apart), the date of the

offense(s) was not an element of the crime. But, again, circuit precedent forecloses this argument.

See United States v. Hennessee, 932 F.3d 437, 443-44 (6th Cir. 2019).

         We AFFIRM the judgment of the district court.




                                                  2